PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant was employed by respondent and paid at a lower entry rate than advertised although she met the qualifications for the position as advertised. The entry rate of pay has affected subsequent earnings and resulted in a net loss of pay of $7,886.00 over a five-year period. In its Answer, respondent admits the validity and amount of the claim. It appearing to the Court that respondent had sufficient funds available during the appropriate fiscal years from which the claim could have been paid, an award is made in the amount sought.
Award of $7,886.00.